Exhibit 10.2

 

$275,000,000; provided, however,

that the sum of the Commitments of
the Investors and the Lender shall not
exceed the Facility Amount.

 

March 31, 1999

 

AMENDED, RESTATED AND SUBSTITUTED
VFCC STRUCTURED NOTE

 

THIS AMENDED, RESTATED AND SUBSTITUTED VFCC STRUCTURED NOTE (THE “VFCC
STRUCTURED NOTE”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR UNDER ANY STATE SECURITIES LAWS AND THE
BORROWER (AS DEFINED BELOW) HAS NOT BEEN REGISTERED UNDER THE INVESTMENT COMPANY
ACT OF 1940, AS AMENDED (THE “INVESTMENT COMPANY ACT”). THIS VFCC STRUCTURED
NOTE MAY NOT BE SOLD, OFFERED FOR SALE OR OTHERWISE TRANSFERRED WITHOUT
REGISTRATION UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS
EXCEPT IN A TRANSACTION THAT IS EXEMPTED UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS.

 

THIS VFCC STRUCTURED NOTE IS NOT PERMITTED TO BE TRANSFERRED, ASSIGNED,
EXCHANGED OR OTHERWISE PLEDGED OR CONVEYED EXCEPT IN COMPLIANCE WITH THE TERMS
OF THE LOAN FUNDING AND SERVICING AGREEMENT REFERRED TO HEREIN.

 

IN NO EVENT SHALL THE BORROWER (DEFINED BELOW) BE ENTITLED TO HAVE ADVANCES MADE
TO IT UNDER THIS VFCC STRUCTURED NOTE AND THE FUNB STRUCTURED NOTE IN AN
AGGREGATE AMOUNT IN EXCESS OF THE FACILITY AMOUNT (AS DEFINED IN THE LOAN
FUNDING AND SERVICING AGREEMENT (AS DEFINED BELOW)).

 

FOR VALUE RECEIVED, ACS FUNDING TRUST I, a Delaware business trust (the
“Borrower”), promises to pay to WACHOVIA SECURITIES, INC. (f/k/a First Union
Securities, Inc. and successor-in-interest to First Union Capital Markets
Corp.), as the deal agent for the Lenders (the “Deal Agent”), or the Lenders’
assigns, the principal sum of TWO HUNDRED AND SEVENTY-FIVE MILLION DOLLARS
($275,000,000) or, if less, the unpaid principal amount of the aggregate
advances (“Advances”) made by the Lenders (as defined below) to the Borrower
pursuant to the Loan Funding and Servicing Agreement (as defined below), as set
forth on the attached Schedule, on the dates specified in Section 2.6 of the
Loan Funding and Servicing Agreement, and to pay interest on the unpaid
principal amount of each Advance on each day that such unpaid principal amount
is outstanding at the Interest Rate related to such Advance as provided in the
Loan Funding and Servicing Agreement on each Payment Date and each other dates
specified in the Loan Funding and Servicing Agreement.

 

This VFCC Structured Note is issued pursuant to the Loan Funding and Servicing
Agreement, dated as of March 31, 1999, as amended by Amendment No. 1, dated as
of June 30,

 

--------------------------------------------------------------------------------


 

1999, Amendment No. 2, dated as of September 24, 1999, Amendment No. 3, dated as
of December 14, 1999, Amendment No. 4, dated as of June 16, 2000, Amendment No.
5, dated as of December 20, 2000, Amendment No. 6, dated as of March 29, 2001,
Amendment No. 7, dated as of April 19, 2001, Amendment No. 8, dated as of
January 15, 2002, Amendment No. 9, dated as of March 29, 2002, Amendment No. 10,
dated as of June 24, 2002 and Amendment No. 11, dated as of December 30, 2002
(as amended, modified, waived, supplemented, or restated from time to time, the
“Loan Funding and Servicing Agreement”), by and among the Borrower, American
Capital Strategies, Ltd., as servicer, Variable Funding Capital Corporation, as
a lender, the Investors named therein, Wells Fargo Bank Minnesota, National
Association (f/k/a Norwest Bank Minnesota, National Association), as backup
servicer and as collateral custodian, the Deal Agent, and Wachovia Bank,
National Association (f/k/a First Union National Bank), as a lender and as
liquidity agent. Capitalized terms used but not defined in this VFCC Structured
Note are used with the meanings ascribed to them in the Loan Funding and
Servicing Agreement.

 

Notwithstanding any other provisions contained in this VFCC Structured Note, if
at any time the Interest Rate payable by the Paying Agent on behalf of the
Borrower under this VFCC Structured Note, when combined with any and all other
charges provided for in this VFCC Structured Note, in the Loan Funding and
Servicing Agreement or in any other document (to the extent such other charges
would constitute interest for the purpose of any applicable law limiting
interest that may be charged on this VFCC Structured Note), exceeds the highest
rate of interest permissible under applicable law (the “Maximum Lawful Rate”),
then so long as the Maximum Lawful Rate would be exceeded the Interest Rate
under this VFCC Structured Note shall be equal to the Maximum Lawful Rate. If at
any time thereafter the Interest Rate payable under this VFCC Structured Note is
less than the Maximum Lawful Rate, the Paying Agent on behalf of the Borrower
shall continue to pay Interest under this VFCC Structured Note at the Maximum
Lawful Rate until such time as the total Interest paid by the Paying Agent on
behalf of the Borrower is equal to the total Interest that would have been paid
had applicable law not limited the Interest Rate payable under this VFCC
Structured Note. In no event shall the total Interest received by the Lenders
under this VFCC Structured Note exceed the amount which such Lenders could
lawfully have received had the Interest due under this VFCC Structured Note been
calculated since the date of this VFCC Structured Note at the Maximum Lawful
Rate.

 

Payments of the principal of, and Interest on, the Advances by the Lenders and
represented by this VFCC Structured Note shall be made by the Paying Agent on
behalf of the Borrower to the holder or holders hereof by wire transfer of
immediately available funds in the manner and at the address specified for such
purpose as provided in the Loan Funding and Servicing Agreement, or in such
manner or at such other address as the holder or holders of this VFCC Structured
Note shall have specified in writing to the Borrower for such purpose, without
the presentation or surrender of this VFCC Structured Note or the making of any
notation on this VFCC Structured Note.

 

If any payment under this VFCC Structured Note falls due on a day that is not a
Business Day, then such due date shall be extended to the next succeeding
Business Day and Interest shall be payable on any principal so extended at the
applicable Interest Rate.

 

2

--------------------------------------------------------------------------------


 

If all or a portion of (i) the principal amount hereof or (ii) any Interest
payable thereon or (iii) any other amounts payable hereunder shall not be paid
when due (whether at maturity, by acceleration or otherwise), such overdue
amount shall bear Interest at a rate per annum that is equal to the Base Rate
plus 1.0%, in each case from the date of such non-payment to (but excluding) the
date such amount is paid in full.

 

Portions or all of the principal amount of the VFCC Structured Note shall become
due and payable at the time or times set forth in the Loan Funding and Servicing
Agreement. Any portion or all of the principal amount of this VFCC Structured
Note may be prepaid, together with Interest thereon (and, as set forth in the
Loan Funding and Servicing Agreement, certain costs and expenses of the Lenders)
at the time and in the manner set forth in, but subject to the provisions of,
the Loan Funding and Servicing Agreement.

 

The Borrower expressly waives presentment, demand, diligence, protest and all
notices of any kind whatsoever with respect to this VFCC Structured Note.

 

All amounts evidenced by this VFCC Structured Note, the Advances, Advances
Outstanding and all payments and prepayments of the principal hereof and the
respective dates and maturity dates thereof shall be endorsed by the Deal Agent,
as agent for the Lenders, on the Schedule attached hereto and made a part hereof
or on a continuation thereof, which shall be attached hereto and made a part
hereof or otherwise recorded in its internal books or records or computer
system; provided, however, that the failure of the Deal Agent to make such a
notation or recordation shall not in any way limit or otherwise affect the
obligations of the Borrower under this VFCC Structured Note as provided in the
Loan Funding and Servicing Agreement.

 

The holder or holders hereof may sell, assign, transfer, negotiate, grant
participations in or otherwise dispose of all or any portion of any Advance,
Advances Outstanding or the Commitment represented by this VFCC Structured Note.
All transfers and pledges of this VFCC Structured Note must be done in
compliance with the Securities Act, applicable state securities laws and
Article 8 of the UCC.

 

This VFCC Structured Note is secured by the security interests granted pursuant
to Section 2.9 of the Loan Funding and Servicing Agreement. The holder or
holders of this VFCC Structured Note are entitled to the benefits of the Loan
Funding and Servicing Agreement and may enforce the agreements of the Borrower
contained in the Loan Funding and Servicing Agreement and exercise the remedies
provided for by, or otherwise available in respect of, the Loan Funding and
Servicing Agreement, all in accordance with, and subject to the restrictions
contained in, the terms of the Loan Funding and Servicing Agreement. If a
Termination Event shall occur and the Termination Date has been declared or has
otherwise occurred, the unpaid balance of the principal of all Advances,
together with accrued Interest thereon, shall be accelerated and become
immediately due and payable.

 

This VFCC Structured Note is one of the “Structured Notes” referred to in
Section 2.5 of the Loan Funding and Servicing Agreement. THIS VFCC STRUCTURED
NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK.

 

3

--------------------------------------------------------------------------------


 

This VFCC Structured Note is intended to be and is a replacement of the VFCC
Structured Note, dated March 31, 1999, in the maximum principal amount of
$225,000,000 (the “Replaced Note”). This VFCC Structured Note evidences the same
indebtedness and is secured by the same Collateral securing the Replaced Note
and is not intended to constitute a novation in any manner.

 

[Remainder of Page Intentionally Left Blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this VFCC Structured Note as on
the date first written above.

 

 

ACS FUNDING TRUST I

 

 

 

By:

/s/ John Erickson

 

Name:

John Erickson

 

Title:

Executive Vice President and CFO

 

5

--------------------------------------------------------------------------------


 

Schedule attached to Amended, Restated and Substituted VFCC Structured Note
dated March 31, 1999 of ACS Funding Trust I payable to the order of Wachovia
Securities, Inc., as the Deal Agent

 

Advances Outstanding as of March     , 2003
(Date of Amendment No. 12)

$

 

 

Date of
Advance or
Repayment

 

Principal
Amount of
Advance

 

Principal
Amount of
Repayment

 

Advances
Outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------